Citation Nr: 0804746	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-24 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The veteran and her spouse testified at a videoconference 
hearing before the undersigned Veterans Law Judge in April 
2007.  A transcript of the hearing is associated with the 
claims file.  Subsequent to this hearing, the veteran 
submitted additional evidence consisting of personal 
statements, statements by her spouse and a co-worker, a copy 
of a Social Security Administration (SSA) disability award 
letter, and a Marine Corps policy memorandum on semi-annual 
conduct and proficiency marks.  See 38 C.F.R. § 20.1304 
(2007).  The veteran waived agency of original jurisdiction 
(AOJ) consideration of such evidence.  Id.  

Additionally, the Board notes that, in November 2006, the 
veteran submitted a PTSD stressor statement.  She did not 
waive AOJ jurisdiction of this statement.  However, the 
content of the statement is duplicative of information 
regarding her alleged stressor already of record prior to the 
last adjudication of the claim by the AOJ in August 2006.  
Therefore, the Board may properly consider all of the 
additional evidence submitted by the veteran in rendering its 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she currently suffers from PTSD as 
a result of a sexual assault that occurred in service.  
Therefore, she contends that service connection for PTSD is 
warranted.  The Board determines that a remand is necessary 
for further development of the record.
The Board notes that the veteran is in receipt of SSA 
disability benefits, but these records are not associated 
with the claims file.  Additionally, the veteran stated in 
May 2006 that many medical records from the John Cochran VA 
Medical Center (VAMC) and Marion VAMC were not of record.  
The Board observes that the most recent medical records from 
the John Cochrane VAMC are dated in September 2004 and from 
the Marion VAMC, in March 2006.  

Finally, the Board observes that there are apparently gaps in 
the VA treatment records that have been obtained.  
Specifically, a March 2003 statement by the veteran's  
treating psychiatrist and psychologist states that she was 
treated at the Marion VAMC from June 1999 to November 2000 
and then from July 2001 onward.  The earliest VA treatment 
record in the file is dated in February 2002.  Additionally, 
a December 2002 VA treatment record was submitted with the 
April 2003 VA social worker examination report.  This record 
indicates that the veteran and her psychologist "again" 
spoke about her alleged sexual assault in the military.  
However, although VA treatment records dated from January 
2002 to November 2002 are associated with the claims file, no 
other December 2002 VA treatment records, nor records of the 
initial discussions of the sexual assault between the veteran 
and her treating psychologist or psychiatrist are in the 
claims file.

When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Hence, a remand is required to allow VA to 
fulfill its duty to assist by obtaining outstanding, relevant 
SSA and VAMC records.



Accordingly, the case is REMANDED for the following action:

1.	Records relevant to any SSA disability 
benefits the veteran may receive should 
be obtained from the SSA.  All requests 
and responses, positive and negative 
should be documented in the claims 
file.

2.	Inpatient and outpatient treatment 
records relevant to the veteran's 
psychiatric treatment from the John 
Cochran VAMC, dated from September 2004 
onward, and from the Marion VAMC, dated 
from June 1999 to December 2002 and 
from March 2006 onward, must be 
associated with the claims file.  

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the August 2006 
supplemental statement of the case.  
The veteran and her representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



